Citation Nr: 1230140	
Decision Date: 08/31/12    Archive Date: 09/05/12

DOCKET NO.  04-28 743	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to Dependency and Indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318. 

3.  Eligibility for Dependent's Educational Assistance (DEA) under 38 U.S.C. Chapter 35. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The appellant and her sister


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 1968.  He died on May [redacted], 2002.  The appellant is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Los Angeles, California, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied entitlement to service connection for the cause of the Veteran's death, DIC compensation pursuant to the provisions of 38 U.S.C.A. § 1318, and entitlement to DEA under 38 U.S.C. Chapter 35.  Subsequently, in her notice of disagreement, the appellant presented argument in support of a claim for DIC under the provisions of 38 U.S.C.A. § 1151.  In October 2006 the Board found that since the May 2004 statement of the case included the § 1151 claim and the appellant subsequently perfected an appeal, the matter was in appellate status. 

This appeal was previously before the Board in October 2006 when all issues were remanded for further development.  Subsequent to the remand, entitlement to DIC under 38 U.S.C.A. § 1151 was granted in a February 2010 rating decision.  This represents a complete grant of the benefits sought on appeal for that issue, and it is no longer before the Board.  The development requested for the remaining issues has been completed, and the appeal has been returned to the Board.  

In February 2006, the appellant and her sister testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims folder and has been reviewed. 

The Board sought an expert medical opinion from the Veterans Health Administration in this matter in April 2012.  This was received in July 2012 and the appellant was notified of the opinion in August 2012.  The representative has recently submitted a statement on her behalf in regards to the remaining issues.  


FINDING OF FACT


On August 14, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant, through her authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant, through her authorized representative, has withdrawn the remaining issues on appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


